ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant has attached to his motion for rehearing, as a part of the argument, he says, a memoranda of exceptions taken during the trial. This court can not consider these things, but must be controlled by the bills of exception found in the transcript.
Of course, the confession of Mrs. Johnson was admissible against her, she being on trial. It was not admissible against Saunders, and upon proper request doubtless the court would have so told the jury at the time it was admitted. If a request for an instruction to that effect had been presented and denied, error would have been committed against Saunders. No such request was made.
A motion for an instructed verdict as to both defendants on account of the claimed insufficiency of the evidence was presented and properly refused. If the confession of Mrs. Johnson was entirely eliminated from the record, there would, in our opinion, still remain abundant evidence to show the guilt of both her and Saunders.
The motion for rehearing is overruled.